DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Application Status
Claims 49-78 are pending and have been examined in this application. Claims 1-48 are cancelled. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
As of the date of this action, an information disclosure statement (IDS) has been filed on 06/28/2022 and reviewed by the Examiner.
Election/Restrictions
Applicant’s election without traverse of Species 1, Subspecies AI and Subspecies BI (Encompassing FIGs 1, 13, 14, 7, and 2) in the reply filed on 08/24/2022 is acknowledged.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Claims 71 and 74 recite a porous first member, however it is unclear from the drawings of the elected species what is intended to be the porous portion of the first member and how this structure is meant to interact with first and second state and the degradation of a portion of the buoy. This limitation is therefore confusing since it is unclear from the drawings how the applicant intended a porous float structure to interact with the rest of the device.

Claim 70 and 77 recites a defect but it is unclear based on the drawings what this defect is supposed to be and how this structure is meant to interact with the other present structure in the drawings. 

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 70, 71, 74, and 77 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 70, 71, 74, 77 are unclear due to the lack of disclosure in the Figures (see drawing objection above). 

Claim 71 and 74 recites a porous portion of a first member, and it is unclear from the drawings of the elected species what is intended to be the porous portion of the first member and how this structure is meant to interact with the first and second state and the degradation of a portion of the buoy. This limitation is therefore confusing since it is unclear from the drawings how the applicant intended a porous float structure to interact with the rest of the device.

Claims 74 and 77 recites a defect but it is unclear based on the drawings what this defect is supposed to be and how this structure is meant to interact with the other present structure in the drawings. Additionally, while the specification mentions this engineering defect is meant to be a fracture or a thinned portion, the claim appears to mention the defect as being part of the buoyant device as a whole and is therefore unclear where or to what structure this engineering defect is to be associated.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 49-69, 72-73, 76, and 78 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 11382315. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claims 1-30 of U.S. Patent No. 11382315 claims subject matter which encompasses all of the limitations of claims 49-74 and 76-78 which include both a method and apparatus for accumulating macroalgae involving the use of a buoyancy device which degrades over time to allow an accumulated amount of biomass sink to the sea floor. Additionally, these claims teach determining carbon sequestering and selling of carbon credits, where the degradation rate is predictable, allows macroalgae to accumulate, and eventually allows the device to sink to the sea floor. 

Claim 75 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 25 of U.S. Patent No. 11382315 in view of (US 20120199078 A1) to Krone. 
	Claim 75 of the instant applicant differs from claim 25 in that it fails to teach where the buoyancy device is made of wood. Krone, however, teaches where a buoyancy device is made of wood. (Krone; [0039] where 39 is made of wood, and floats).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Yu such that it explicitly uses wood in the construction of its buoy as taught by Krone. The motivation for doing so would be because wood is a biodegradable material which would not interfere with the ecosystem under water, allowing for the device to sink and provide a natural environment for fish.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 56, 60, 62-74, 76-78 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by (CN 105028250 A) to Yu.
In regards to claim 56, Yu anticipates a method, comprising seeding an apparatus with macroalgae (Yu; seaweed cultivation bricks 13 on 1d and each of 11), the apparatus having a positive buoyancy when being seeded with the macroalgae (Yu; see translation, where the device is put into the seawater and allowed to float by the buoyancy of the float ball 7 and the floating foundation 10) deploying the apparatus in an ocean (Yu; deployed into seawater so that it can sink to the seabed); allowing the macroalgae to grow and accumulate biomass while the apparatus floats on ocean currents (Yu; see Translation: the algae seedlings grow once exposed to sunlight, the device still floating); and after a period of time whereby the macroalgae accumulates biomass, allowing the macroalgae to sink to a floor of the ocean as a result of degradation of at least a portion of the apparatus (Yu; See the end of the translation, where the extension base is completely dropped after each of 14 degrades and once the seaweed cultivation bricks 13 accumulate biomass, and falls to the bottom of the sea).

In regards to claim 60, Yu anticipates the method of claim 56, wherein the macroalgae is allowed to sink below a predetermined depth (Yu; the macroalgae on 13 of 1d is allowed to sink below predetermined depths metered by the extension of the ropes provided by the degradation of each of 14, allowing each of 11 to sink one by one and allowing 13 to sink below each predetermined depths before sinking to the seafloor, another predetermined depth).

In regards to claim 62, Yu anticipates the method of claim 56, wherein the degradation of at least the portion of the apparatus causes the apparatus to transition from having the positive buoyancy to having a negative buoyancy (Yu; see the end of the translation, where each of 14 degrades and releases each of 11, allowing the entire device to eventually sink to the sea floor, thus going from a positive buoyancy where 10 and 7 keep the device afloat, to a negative buoyancy where the device sinks to the sea floor).

In regards to claim 63, Yu anticipates the method of claim 56, wherein the degradation of at least the portion of the apparatus allows water to enter the apparatus and cause the apparatus to transition from having the positive buoyancy to having a negative buoyancy (Yu; where as each of 14 is degraded, water enters further into water tank 1101, causing the apparatus to eventually transition from floating due to 10, 7 and then sinking to the sea floor).

In regards to claim 64, Yu anticipates the method of claim 56, wherein at least a portion of the apparatus is made from an ocean compatible material (Yu; pins 14 are made of ductile iron which is ‘ocean compatible’ as it degrades in seawater due to time, or alternatively sliding positioning pin 16 is made of stainless steel which is ‘ocean compatible’ because it does not degrade in seawater as fast as iron over time) (Note: ‘ocean compatible’ is broad and can either be taken to mean a biodegradable material or a material which does not degrade and is therefore useful in the ocean).

In regards to claim 65, Yu anticipates an apparatus for cultivating or accumulating macroalgae, comprising: a first member having a positive buoyancy in a first state and a negative buoyancy in a second state (Yu; 10 has a positive buoyancy in FIG 1 where it is meant to float, but then a negative buoyancy once each of 14 has degraded and each of 11 has separated, thus allowing it to eventually sink to the sea floor); and a second member coupled to the first member (Yu; either each of 11 or 1), the second member seeded with the macroalgae (Yu; each of 11 and 1 have the seaweed bricks 13); wherein at least a portion of the first member is configured degrade in an ocean environment over a period of time (Yu; 14, made of ductile iron, intended to degrade in the seawater), the degradation causing the first member to transition from the first state to the second state, thereby allowing the macroalgae to sink to a floor of the ocean (Yu; as each of 14 degrades, each of 11 is separated from 10 which allows the device to eventually sink to the sea floor).

In regards to claim 66, Yu anticipates the apparatus of claim 65, wherein the period of time is sufficient to allow the macroalgae to grow and accumulate biomass while the apparatus floats on ocean currents (Yu; see the translation; where the period of time allows for the seaweed bricks 13 to proliferate and grow algae quickly).

In regards to claim 67, Yu anticipates the apparatus of claim 65, wherein the first member is substantially hollow (Yu; see FIG 1 where 10 is hollow with 10a, and 1101).

In regards to claim 68, Yu anticipates the apparatus of claim 65, wherein the first member is a buoy (Yu; see FIG 1 where 10 is a floating foundation).

In regards to claim 69, Yu anticipates the apparatus of claim 65, wherein the second member is configured to degrade after a period of time (Yu; materials degrade in sea water over a period of time, therefore each of 11 or 1 would degrade over time being in the ocean).

In regards to claim 70, Yu anticipates the apparatus of claim 65, wherein the first member includes a defect that degrades at a faster rate than the rest of the first member (Yu; includes each of 14 which are specifically made to be iron which is intended to degrade faster than the rest of 10 such that the device sinks to the seafloor, thus may be considered a “purposeful defect”).

In regards to claim 71, Yu anticipates the apparatus of claim 65, wherein the first member is at least partially formed of a porous material (Yu; where 10 has holes through which liquid or air may pass 1101, or 16a) [Definition of porous being used: possessing pores, permeable to fluids, Merriam Webster].

In regards to claim 72, Yu anticipates an apparatus for cultivating or accumulating macroalgae, comprising: a buoy having a positive buoyancy in a first state and a negative buoyancy in a second state (Yu; 10 has a positive buoyancy in FIG 1 where it is meant to float, but then a negative buoyancy once each of 14 has degraded and each of 11 has separated, thus allowing it to eventually sink to the sea floor), the buoy configured to float on ocean currents in the first state for a period of time (Yu; 10 floats until after each of 14 has degraded); and macroalgae coupled to the buoy (Yu; each of 13 coupled to 10 through each of 11 and 1); wherein at least a portion of the buoy is configured degrade at a predictable rate in an ocean environment over the period of time (Yu; see translation, where 14 is intended to degrade at a predictable weight based on the fact it is made of ductile iron), the degradation causing the buoy to transition from the first state to the second state, thereby allowing the macroalgae to sink to a floor of the ocean (Yu; after each of 14 degrades, it eventually allows the device to sink the sea bed).

In regards to claim 73, Yu anticipates the apparatus of claim 72, wherein the buoy is at least partially formed of an ocean compatible material (Yu; pins 14 are made of ductile iron which is ‘ocean compatible’ as it degrades in seawater due to time, or alternatively sliding positioning pin 16 is made of stainless steel which is ‘ocean compatible’ because it does not degrade in seawater as fast as iron over time) (Note: ‘ocean compatible’ is broad and can either be taken to mean a biodegradable material or a material which does not degrade and is therefore useful in the ocean).

In regards to claim 74, Yu anticipates the apparatus of claim 72, wherein the buoy is at least partially formed of a porous material (Yu; where 10 has holes through which liquid or air may pass 1101, or 16a) [Definition of porous being used: possessing pores, permeable to fluids, Merriam Webster].

In regards to claim 76, Yu anticipates the apparatus of claim 72, wherein the buoy is metal (Yu; portions 14, 16 made of iron, stainless steel).

In regards to claim 77, Yu anticipates the apparatus of claim 72, wherein the buoy includes a defect that degrades at a faster rate than the rest of the buoy (Yu; includes each of 14 which are specifically made to be iron which is intended to degrade faster than the rest of 10 such that the device sinks to the seafloor, thus may be considered a “purposeful defect”).

In regards to claim 78, Yu anticipates the apparatus of claim 72, wherein the period of time is sufficient to allow the macroalgae to grow and accumulate biomass (Yu; See the end of the translation, where the extension base is completely dropped after each of 14 degrades and once the seaweed cultivation bricks 13 accumulate biomass, and falls to the bottom of the sea).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 49-53, 55, 57-58 is/are rejected under 35 U.S.C. 103 as being unpatentable over (CN 105028250 A) to Yu in view of (US 20200338497 A1) to McDaniel.
In regards to claim 49, Yu teaches a method, comprising: seeding an apparatus with macroalgae (Yu; seaweed cultivation bricks 13 on 1d and each of 11); allowing the macroalgae to grow and accumulate biomass (Yu; see Translation: the algae seedlings grow once exposed to sunlight); after the macroalgae accumulates biomass and as a result of degradation of at least a portion of the apparatus (Yu; where each of 14 is intended to degrade over time, releasing each of 11), allowing the macroalgae and the apparatus to sink to a floor of a body of water (Yu; See the end of the translation, where the extension base is completely dropped after each of 14 degrades and once the seaweed cultivation bricks 13 accumulate biomass, and falls to the bottom of the sea).
	Yu fails to explicitly teach determining an amount of carbon sequestered by the sinking of the macroalgae.
McDaniel teaches determining an amount of carbon sequestered by the sinking of the macroalgae (McDaniel; [0080] where carbon-containing byproduct can be determined by increases in weight, stains, etc.).
Yu and McDaniel are analogous art from similar fields of endeavor, i.e. algae and artificial reefs for sequestering carbon and improving the environment.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Yu to include measuring carbon contained by the sunken algae. The motivation for doing so would be for the generation of carbon credit, which could provide a method for monetizing the process.

In regards to claim 50, Yu as modified by McDaniel teach the method of claim 49, further comprising: deploying the apparatus in the body of water, the body of water being an ocean (Yu; the device is deployed in the ocean since it specifically uses seawater to degrade each of 14, and requires the device to sink to the seabed).

In regards to claim 51, Yu as modified by McDaniel teach the method of claim 50, wherein the macroalgae is allowed to sink below a predetermined depth (Yu; the macroalgae on 13 of 1d is allowed to sink below predetermined depths metered by the extension of the ropes provided by the degradation of each of 14, allowing each of 11 to sink one by one and allowing 13 to sink below each predetermined depths before sinking to the seafloor, another predetermined depth).

In regards to claim 52, Yu as modified by McDaniel teach the method of claim 51, wherein the predetermined depth is sufficient for permanent sequestration of carbon (Yu; the device sinks to the seabed (a predetermined depth), allowing the algae to continue to grow and sequester carbon continuously).

In regards to claim 53, Yu as modified by McDaniel teach the method of claim 51, but fail to explicitly teach wherein the predetermined depth is at least about 1,000 meters.
	However, the predetermined depth being at least about 1,000 meters is not integral to the device’s function, rather it is a result of other parameters chosen. For example, while limiting the depth to at least 1,000 meters could provide benefits to ensure the algae is deep enough to not be swept away by currents or sealife, it does not directly impact how the device is constructed or operated. One of ordinary skill in the art is expected to routinely experiment with the parameters, especially when the specifics are not disclosed, so as to ascertain the optimum or workable ranges for a particular use.  Where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Additionally, the specification does not provide criticality for this feature as other ranges, which are less than 1,000 meters, are also contemplated as possible predetermined depths. The specification does not state criticality for at least 1,000 meters (see para [00120] of the instant application]. This could be advantageous and the motivation for utilizing the process at this depth could be to ensure the algae sinks to a deep enough depth that it cannot be easily interfered with by human activity or high wave currents.

In regards to claim 55, Yu as modified by McDaniel teach the method of claim 49, further comprising: selling a carbon credit associated with the amount of carbon sequestered by the macroalgae (McDaniel; [0087] selling, trading, monetizing carbon credits associated with the carbon dioxide captured).

In regards to claim 57, Yu teaches the method of claim 56, but fails to teach it further comprising: determining an amount of carbon sequestered by the sinking of the macroalgae.
McDaniel teaches determining an amount of carbon sequestered by the sinking of the macroalgae (McDaniel; [0080] where carbon-containing byproduct can be determined by increases in weight, stains, etc.).
Yu and McDaniel are analogous art from similar fields of endeavor, i.e. algae and artificial reefs for sequestering carbon and improving the environment.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Yu to include measuring carbon contained by the sunken algae. The motivation for doing so would be for the generation of carbon credit, which could provide a method for monetizing the process.

In regards to claim 58, Yu as modified by McDaniel teach the method of claim 57, further comprising: selling a carbon credit associated with the amount of carbon sequestered by the macroalgae (McDaniel; [0087] selling, trading, monetizing carbon credits associated with the carbon dioxide captured).

Claim 54 is/are rejected under 35 U.S.C. 103 as being unpatentable over (CN 105028250 A) to Yu as modified by (US 20200338497 A1) to McDaniel as applied to claim 49 above, in further view of (US 20190377946 A1) to Genty and (Above Ground Biomass and Carbon Estimations NPL) to Uykun.
In regards to claim 54, Yu as modified by McDaniel teach the method of claim 49, but fail to teach it further comprising: imaging the macroalgae to determine an amount of accumulated biomass, the amount of carbon sequestered by the sinking of the macroalgae based at least in part on the amount of accumulated biomass.
Genty teaches imaging to determine the biomass (Genty; [0040] where the imaging sensors can detect biomass information, [0026-0030] additionally measuring photosynthetic activity).
Yu, McDaniel, and Genty are analogous art from similar fields of endeavor, i.e. plant cultivation and monitoring.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Yu as modified by McDaniel to determine the amount of carbon if macroalgae using imaging systems. This would be advantageous in order to determine the amount of carbon sequestered, thus providing information for the generation of carbon credit, which could provide a method for monetizing the process.
Yu as modified by McDaniel and Genty fail to explicitly teach determining the amount of carbon associated with the biomass.
Uykun teaches determining the amount of carbon associated with the biomass (Uykun; page 12, where the relationship between plant biomass and carbon sequestered can be measured, calculated, and estimated based on the biomass of the plant).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Yu as modified by McDaniel and Genty to determine the carbon associated with the biomass of the plant as taught by Uykun, since the motivation for doing so would be for the generation of carbon credit, which could provide a method for monetizing the process.


Claim 61 is/are rejected under 35 U.S.C. 103 as being unpatentable over (CN 105028250 A) to Yu.
In regards to claim 61, Yu teaches the method of claim 60, but fails to explicitly teach wherein the predetermined depth is at least about 1,000 meters.
	However, the predetermined depth being at least about 1,000 meters is not integral to the device’s function, rather it is a result of other parameters chosen. For example, while limiting the depth to at least 1,000 meters could provide benefits to ensure the algae is deep enough to not be swept away by currents or sealife, it does not directly impact how the device is constructed or operated. One of ordinary skill in the art is expected to routinely experiment with the parameters, especially when the specifics are not disclosed, so as to ascertain the optimum or workable ranges for a particular use.  Where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Additionally, the specification does not provide criticality for this feature as other ranges, which are less than 1,000 meters, are also contemplated as possible predetermined depths. The specification does not state criticality for at least 1,000 meters (see para [00120] of the instant application]. This could be advantageous and the motivation for utilizing the process at this depth could be to ensure the algae sinks to a deep enough depth that it cannot be easily interfered with by human activity or high wave currents.

	
Claim 59 is/are rejected under 35 U.S.C. 103 as being unpatentable over (CN 105028250 A) to Yu in view of (US 20190377946 A1) to Genty, and (Above Ground Biomass and Carbon Estimations NPL) to Uykun.
In regards to claim 59, Yu teaches the method of claim 56, but fails to teach it further comprising: imaging the macroalgae to determine an amount of accumulated biomass; and determining an amount of carbon associated with the accumulated biomass.
Genty teaches imaging to determine the biomass (Genty; [0040] where the imaging sensors can detect biomass information, [0026-0030] additionally measuring photosynthetic activity).
Yu and Genty are analogous art from similar fields of endeavor, i.e. plant cultivation and monitoring.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Yu to determine the amount of carbon if macroalgae using imaging systems. This would be advantageous in order to determine the amount of carbon sequestered, thus providing information for the generation of carbon credit, which could provide a method for monetizing the process.
Yu as modified by Genty fail to explicitly teach determining the amount of carbon associated with the biomass.
Uykun teaches determining the amount of carbon associated with the biomass (Uykun; page 12, where the relationship between plant biomass and carbon sequestered can be measured, calculated, and estimated based on the biomass of the plant).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Yu as modified by Genty to determine the carbon associated with the biomass of the plant as taught by Uykun, since the motivation for doing so would be for the generation of carbon credit, which could provide a method for monetizing the process.

Claim 75 is/are rejected under 35 U.S.C. 103 as being unpatentable over (CN 105028250 A) to Yu in view of (US 20120199078 A1) to Krone.
In regards to claim 75, Yu teaches the apparatus of claim 72, but fails to explicitly teach wherein the buoy is wood.
	Krone teaches where a buoy (Krone; strip 39, intended to float and therefore a buoy) is wood (Krone; [0039] where 39 is made of wood, and floats).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Yu such that it explicitly uses wood in the construction of its buoy as taught by Krone. The motivation for doing so would be because wood is a biodegradable material which would not interfere with the ecosystem under water, allowing for the device to sink and provide a natural environment for fish.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
CN204634737U and CN104996347A to Yu specifically discuss using corrosion of a portion of a buoyant device to induce sinking of the device.
CN108147544A to Lan teaches a floating raft to restore algae in a multilayer structure.
CN204350809U and CN204350803U to Wu teaches an algae flotation device
CN204350864U to Zhang discusses seawater corrosion of metals.
CN204634741U and CN104996327A to Song discusses corrosion of a lanyard which breaks, allowing the device to sink.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATELYN THANH-MAI TRUONG whose telephone number is (571)272-0023. The examiner can normally be reached Monday - Thursday: 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIEN DINH can be reached on (571) 272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.T.T./Examiner, Art Unit 3647                                                                                                                                                                                                                                                                                                                                                                                                    /TIEN Q DINH/Supervisory Patent Examiner, Art Unit 3647